    Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 1 of 7



                   THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: DIET DRUGS (PHENTERMINE/       )
FENFLURAMINE/DEXFENFLURAMINE)         )     MDL NO. 1203
PRODUCTS LIABILITY LITIGATION         )
                                      )
                                      )
SHEILA BROWN, et al. v. AMERICAN      )     CIVIL ACTION NO. 99-20593
HOME PRODUCTS CORPORATION             )
                                      )
This document relates to:             )
                                      )
DANIELLE NICHOL SZARELL               )
                                      )
                                                              9529
  MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO.

Bartle, J.                                             December 2, 2020

             In or around September 2020, Danielle Nichol Szarell

filed a combined “Motion for Summary Judgement” [sic] and

“Plaintiff Motion for Filing Costs Waived.”1       Dkt. No. 209475.

According to Ms. Szarell, she was prescribed phentermine, which

“could have changed [her] life for the worst [sic] by taking the

medicine due to its side effects.”        Mot. for Summ. J. at 1.

Ms. Szarell argues she is entitled to “damages designed to

punish the manufacturer for its role in contributing to harmful

side effects of her and to the community.”        Id. at 3.

             Pursuant to Rule 56(c) of the Federal Rules of Civil

Procedure, summary judgment should be “rendered if the

pleadings, the discovery and disclosure materials on file, and


1. Because there is not a filing fee associated with a motion
for summary judgment, this portion of Ms. Szarell’s motion will
be denied as moot.
      Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 2 of 7



any affidavits show that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”   Fed. R. Civ. P. 56(a).         A dispute is genuine if the

evidence is such that a reasonable jury could return a verdict

for the non-moving party.      Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).      A factual dispute is material when it

“might affect the outcome of the suit under the governing law.”

Id.   After reviewing the evidence, the court makes all

reasonable inferences from the evidence in the light most

favorable to the non-movant.       In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

           According to Wyeth,2 Ms. Szarell’s motion is

procedurally improper and substantively meritless.          As an

initial matter, Wyeth notes that Ms. Szarell has not filed a

complaint against Wyeth and, therefore, has not commenced a

civil action against Wyeth.      Wyeth’s Resp. at 1.      Wyeth contends

that even if Ms. Szarell’s motion for summary judgment is

construed as a complaint she has failed to state a claim because

she does not allege any facts to support a claim against Wyeth,

including when she allegedly ingested a medicine manufactured by

Wyeth, how long she allegedly took the medicine, and what harm




2. Prior to March 11, 2002, Wyeth was known as American Home
Productions Corporation (“AHP”). In 2009, Pfizer, Inc.,
acquired Wyeth.


                                    -2-
      Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 3 of 7



she allegedly suffered.      Id. at 2.    In addition, Wyeth argues

that even if the allegations in Ms. Szarell’s motion for summary

judgment are accepted as true Ms. Szarell has not established

that she took a medicine manufactured by Wyeth because she

alleges she “was placed on Phentermine after she gained a total

of around 100 pounds” and Wyeth did not manufacture Phentermine.

Id.   Wyeth further contends that (1) the Court does not have

subject matter jurisdiction over Ms. Szarell’s claims because

she does not allege any injuries and only purports to seek

$50,000 in damages; (2) Ms. Szarell does not have standing to

bring an action against it because she alleges that phentermine

“could have” changed her life, not that it actually caused her

harm; and (3) Ms. Szarell never registered for benefits under

the Diet Drug Nationwide Class Action Settlement Agreement, has

not filed an opt-out, and has not submitted the required

certification and/or medical evidence required by PTO Nos. 2383

and 9153.    Id. at 2-3.

            The Settlement Agreement approved by this court in

Pretrial Order (“PTO”) No. 1415 provides strict deadlines for

Class Members to seek benefits from the Trust.         Specifically,

the Settlement Agreement provides, in part:

            The following Class Members, and only such
            Class Members, shall be entitled to the
            compensation benefits from Fund B (“Matrix
            Compensation Benefits”):



                                    -3-
    Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 4 of 7



          a.   Diet Drug Recipients who have been
               diagnosed by a Qualified Physician as
               FDA Positive or as having Mild Mitral
               Regurgitation by an Echocardiogram
               performed between the commencement of
               Diet Drug use and the end of the
               Screening Period and who have
               registered for further settlement
               benefits by [May 3, 2003] . . . .

Settlement Agreement § IV.B.1.a. (emphasis added).

          Here, the record does not reveal any basis upon which

to conclude that Ms. Szarell timely registered for benefits

under the Settlement Agreement.     Despite an opportunity to

refute that she did not timely register for benefits,

Ms. Szarell did not respond to Wyeth’s argument that any claim

by her is barred.

          In addition, to the extent Ms. Szarell alleges that

she suffers from primary pulmonary hypertension (“PPH”) as a

result of her ingestion of Diet Drugs, see Mot. for Summ. J. at

1-2, she is not entitled to pursue such a claim.        Paragraph 7 of

PTO No. 1415, in which this court approved the Settlement

Agreement, provides:

          The court hereby bars and enjoins all class
          members who have not, or do not, timely and
          properly exercise an Initial, Intermediate,
          Back-End or Financial Insecurity Opt-Out
          right from asserting, and/or continuing to
          prosecute against [Wyeth] or any other
          Released Party any and all Settlement Claims
          which the class member had, has or may have
          in the future in any federal, state or
          territorial court.




                                  -4-
    Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 5 of 7



PTO No. 1415 ¶ 7.

     Under the Settlement Agreement, PPH is excluded from the

definition of Settled Claims, and therefore PPH claims are not

subject to the release and bar provisions of the Settlement

Agreement.    Settlement Agreement § VII.B.     However, with respect

to a living individual, the definition of PPH requires an

individual’s medical condition meet the following criteria:

             (1) (a) Mean pulmonary artery pressure by
             cardiac catheterization of > 25 mm Hg at
             rest or > 30 mm Hg with exercise with a
             normal pulmonary artery wedge pressure < 15
             mm Hg; or

                   (b) A peak systolic pulmonary artery
                   pressure of > 60 mm Hg at rest measured
                   by Doppler echocardiogram utilizing
                   standard procedures; or

                   (c) Administration of Flolan to the
                   patient based on a diagnosis of PPH
                   with cardiac catheterization not done
                   due to increased risk in the face of
                   severe right heart dysfunction; and

             (2)   Medical records which demonstrate that
                   the following conditions have been
                   excluded by the following results:

                   (a)   Echocardiogram demonstrating no primary
                         cardiac disease including, but not limited
                         to, shunts, valvular disease (other than
                         tricuspid or pulmonary valvular
                         insufficiency as a result of PPH or trivial,
                         clinically insignificant left-sided valvular
                         regurgitation), and congenital heart disease
                         (other than patent foramen ovale); and

                   (b)   Left ventricular dysfunction defined as LVEF
                         < 40% defined by MUGA, Echocardiogram or
                         cardiac catheterization; and



                                   -5-
    Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 6 of 7



                (c)    Pulmonary function tests demonstrating the
                       absence of obstructive lung disease
                       (FEV1/FVC > 50% of predicted) and the
                       absence of greater than mild restrictive
                       lung disease (total lung capacity > 60% of
                       predicted at rest); and

                (d)    Perfusion lung scan ruling out pulmonary
                       embolism; and

                (e)    If, but only if, the lung scan is
                       indeterminate or high probability, a
                       pulmonary angiogram or a high resolution
                       angio computed tomography scan demonstrating
                       absence of thromboembolic disease; and

          (3)   Conditions known to cause pulmonary hypertension
                including connective tissue disease known to be
                causally related to pulmonary hypertension, toxin
                induced lung disease known to be causally related
                to pulmonary hypertension, portal hypertension,
                significant obstructive sleep apnea, interstitial
                fibrosis (such as silicosis, asbestosis, and
                granulomatous disease) defined as greater than
                mild patchy interstitial lung disease, and
                familial causes, have been ruled out by a Board-
                Certified Cardiologist or Board-Certified
                Pulmonologist as the cause of the person's
                pulmonary hypertension.

Settlement Agreement § I.46.a.(2)(a).

          We previously have stated that PTO No. 1415 requires

“this court to decide if there is a genuine issue of material

fact as to whether plaintiff suffers from PPH.       If no such issue

exists, this court will enjoin the plaintiff from going forward.

Otherwise, it is a matter for the trial court.”        PTO No. 3699

at 4 (July 6, 2004).

          Ms. Szarell has not attempted to satisfy the

three-part PPH definition set forth in the Settlement Agreement.



                                  -6-
    Case 2:11-md-01203-HB Document 110643 Filed 12/02/20 Page 7 of 7



She therefore has not raised a genuine issue of material fact to

support any claim that she may suffer from PPH.        Accordingly, we

will deny her motion for summary judgment on this basis as well.




                                  -7-
